On respondent's objections to the certification of default. Objections sustained in part and respondent granted leave to file his answer with the Board of Professional Conduct. Matter remanded to the board for further proceedings under Gov.Bar R. V(12). The court further orders that the interim default suspension imposed against respondent on this date shall remain in place while this matter is pending before the board. Proceedings before this court in this case are stayed until further order of this court.